
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.22.21



RUSSELL GOLDSMITH
EMPLOYMENT AGREEMENT


The Employment Agreement dated July 15, 1998 (as amended on March 5, 2001)
between Russell Goldsmith, Chief Executive Officer, and the Registrant and City
National Bank expired in accordance with its terms on July 15, 2002. A new
employment agreement for four years has been approved by the Board of Directors
of the Corporation and Russell Goldsmith and documents are being finalized. In
anticipation of finalizing the agreement, the Compensation Committee of the
Board of Directors of the Corporation on July 24, 2002 approved Russell
Goldsmith receiving a grant of 250,000 non-qualified stock options under the
terms of the Corporation's 2002 Omnibus Plan. The 2002 Omnibus Plan was approved
by the shareholders of the Corporation on April 24, 2002.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.22.21


RUSSELL GOLDSMITH EMPLOYMENT AGREEMENT

